                          Case 18-15530-mkn              Doc         Entered 09/24/19 13:07:54                Page 1 of 6
 Fill in this information to identify the case:

 Debtor 1          JANET    HALLORAN
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: District of Nevada
                                         __________    District of __________

 Case number           18-15530-mkn
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                              U.S. Bank Trust National Association
                   as Trustee of Chalet Series III Trust
 Name of creditor: _______________________________________                                                      15
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          1 ____
                                                        ____ 2 ____
                                                                7 ____
                                                                    0               Must be at least 21 days after date       11/01/2019
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                                748.90
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                   the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                     199.30
                   Current escrow payment: $ _______________                      New escrow payment:                   228.63
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______________%                  New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
                        Case 18-15530-mkn                         Doc           Entered 09/24/19 13:07:54              Page 2 of 6


Debtor 1         JANET     HALLORAN
                 _______________________________________________________                                            18-15530-mkn
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.
     ✔
          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 /s/ Allison Schmidt
     _____________________________________________________________
     Signature
                                                                                                Date    09/24/2019
                                                                                                        ___________________




 Print:             Allison Schmidt
                    _________________________________________________________                   Title    Authorized Agent
                                                                                                        ___________________________
                    First Name                      Middle Name         Last Name



 Company            Ghidotti | Berger LLP
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                State        ZIP Code



 Contact phone      (949) 424-2010
                    ________________________                                                          Aschmidt@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                            page 2

     Print                              Save As...                       Add Attachment                                                       Reset
                       Case 18-15530-mkn                 Doc        Entered 09/24/19 13:07:54                   Page 3 of 6
                                                  SN Servicing Corporation                    Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 19, 2019

     JANET HALLORAN                                                                                            Loan:                 0000291270
     8213 STREAMER CIR                                                                       Property Address:
     LAS VEGAS NV 89145                                                                      8213 STREAMER CIRCLE
                                                                                             LAS VEGAS, NV 89145



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2019 to Oct 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Nov 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 520.27                  520.27 **                Due Date:                                       Oct 01, 2019
 Escrow Payment:                           199.30                  228.63                   Escrow Balance:                                      638.95
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          199.30
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                    339.79
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $498.46
 Total Payment:                              $719.57                    $748.90

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00           0.00
     Jun 2019                          398.60                               *                                        0.00         398.60
     Jun 2019                            0.30                               * Int on Escrow Pmt                      0.00         398.90
     Aug 2019                          398.60                               *                                        0.00         797.50
     Aug 2019                                                        357.85 * County Tax                             0.00         439.65
     Sep 2019                          199.30                               *                                        0.00         638.95
                                                                              Anticipated Transactions               0.00         638.95
     Oct 2019                      199.30                            339.79 County Tax                                            498.46
                          $0.00 $1,196.10               $0.00       $697.64

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                           Page 1
                  Case 18-15530-mkn                 Doc    Entered
                                                      SN Servicing    09/24/19 13:07:54
                                                                   Corporation                            PageFinal
                                                                                                                4 of 6
                                            For Inquiries: (800) 603-0836
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 19, 2019

 JANET HALLORAN                                                                                                  Loan:        0000291270

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               498.46          973.18
Nov 2019               208.85                                                                           707.31        1,182.03
Dec 2019               208.85                                                                           916.16        1,390.88
Jan 2020               208.85          339.79            County Tax                                     785.22        1,259.94
Feb 2020               208.85        1,129.00            Homeowners Policy                             (134.93)         339.79
Mar 2020               208.85          339.79            County Tax                                    (265.87)         208.85
Apr 2020               208.85                                                                           (57.02)         417.70
May 2020               208.85                                                                           151.83          626.55
Jun 2020               208.85                                                                           360.68          835.40
Jul 2020               208.85                                                                           569.53        1,044.25
Aug 2020               208.85           357.85           County Tax                                     420.53          895.25
Sep 2020               208.85                                                                           629.38        1,104.10
Oct 2020               208.85          339.79            County Tax                                     498.44          973.16
                    $2,506.20       $2,506.22

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 208.85. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 417.70 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 498.46. Your starting
balance (escrow balance required) according to this analysis should be $973.18. This means you have a shortage of 474.72.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.

We anticipate the total of your coming year bills to be 2,506.22. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
                    Case 18-15530-mkn              Doc       Entered 09/24/19 13:07:54 Page 5 of 6
                                                               Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $729.12 (calculated by subtracting the
    Unadjusted Escrow Payment                      208.85
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                19.78
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $228.63
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




                                                                                                                            Page 3
          Case 18-15530-mkn           Doc      Entered 09/24/19 13:07:54          Page 6 of 6



                                    CERTIFICATE OF SERVICE
      On September 24, 2019, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        Frank J. Sorrentino
        carson@franksorrentino.com


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Evan Tragarz
                                                          Evan Tragarz




        On September 24, 2019, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by depositing true copies thereof in the United States mail
at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:


 Debtor                                               Trustee
 JANET HALLORAN                                       RICK A. YARNALL
 8213 STREAMER CIRCLE                                 701 BRIDGER AVE., #820
 LAS VEGAS, NV 89145                                  LAS VEGAS, NV 89101


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Evan Tragarz
                                                         Evan Tragarz
